t c memo united_states tax_court khosrow ghadiri and turan mirhady ghadiri petitioners v commissioner of internal revenue respondent docket no filed date ps operated the maple press and acacia press print shops during and ps operated the maple press acacia press and print technology print shops during during all years ps deposited the proceeds from the print shops into bank accounts held ps must include in income the portion of maple press acacia press and print technology bank_deposits which did not represent gross_receipts reported insufficient funds checks bank debits or interaccount transfers held further r is not barred by the period of limitation from assessing tax for ps' taxable_year held further ps are liable for additions to tax under sec_6651 i r c for all years in issue held further ps are liable for additions to tax under sec_6653 and b i r c for and and under sec_6653 i r c for jerold a reiton and alan james pinner for petitioners andrew p crousore for respondent memorandum findings_of_fact and opinion laro judge khosrow ghadiri mr ghadiri and turan mirhady ghadiri mrs ghadiri petitioned the court to redetermine respondent's determination of the following federal_income_tax deficiencies and additions thereto year deficiency a a a additions to tax sec sec sec sec_6653 a b dollar_figure dollar_figure dollar_figure --- big_number big_number big_number --- big_number big_number --- dollar_figure of the interest due on dollar_figure of the interest due on dollar_figure --- respondent later adjusted these deficiencies to the amounts stated below respondent conceded that the additions to tax should be adjusted to reflect the revised deficiencies year deficiency a a a additions to tax sec sec sec_6653 a b sec dollar_figure dollar_figure dollar_figure --- big_number big_number big_number --- big_number big_number --- dollar_figure following concessions we must decide of the interest due on dollar_figure of the interest due on dollar_figure --- whether and to what extent amounts that petitioners deposited into their print shop bank accounts are includable in their and gross_income we hold petitioners must include dollar_figure dollar_figure and dollar_figure in gross_income for their and taxable years respectively whether respondent is barred from assessing tax for petitioners' taxable_year we hold she is not whether petitioners are liable for additions to tax under sec_6651 for their and taxable years we hold they are whether petitioners are liable for additions to tax under sec_6653 and b for their and taxable years and under sec_6653 for their taxable_year we hold they are unless otherwise indicated section references are to the internal_revenue_code applicable to the years in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar findings of fact1 during the trial petitioners' counsel presented testimony of petitioners and their acquaintances we found much of their testimony to be vague elusive and uncorroborated under the circumstances we are not required to and we do not rely on that testimony to support petitioners' positions see 449_f2d_311 9th cir affg per curiam tcmemo_1969_48 266_f2d_698 9th cir affg in part and remanding tcmemo_1957_129 some of the facts have been stipulated and are so found the stipulations and the exhibits attached thereto are incorporated herein by this reference petitioners resided in san jose california when they filed their petition during petitioners' and taxable years they owned and operated print shops known as maple press and acacia press during petitioners' taxable_year they also owned and operated a print shop known as print technology petitioners did not keep books_or_records for any of these print shops during and petitioners' only sources of income were maple press acacia press and mr ghadiri's teaching position which paid him less than dollar_figure per year during petitioners' only sources of income were maple press acacia press print technology and mr ghadiri's teaching position which paid him less than dollar_figure petitioners reported mr ghadiri's teaching income on their tax returns for the respective years petitioners hired peter a balbiani a certified_public_accountant to file their federal_income_tax returns for and for and the record contains no copies of deposit slips for the bank accounts into which the gross_receipts of petitioners' print shops were deposited during petitioners made the following deposits and reported on their tax_return the following gross_receipts from maple press and acacia press entity_account name maple press acacia press total bank of america bank of america total deposits dollar_figure big_number big_number gross_receipts reported dollar_figure - - big_number in maple press received checks totaling dollar_figure which were not honored on presentment due to insufficient funds isf checks and had miscellaneous bank debits totaling dollar_figure acacia press received isf checks totaling dollar_figure the following transfers occurred during transfer from entity receiving transfer maple acacia press press total mrs ghadiri maple press acacia press dollar_figure dollar_figure - - dollar_figure big_number big_number big_number - - big_number big_number big_number during petitioners made the following deposits and reported on their tax_return the following gross_receipts from maple press and acacia press entity_account name maple press acacia press total bank of america bank of the west bank of america bank of the west total deposits dollar_figure big_number gross_receipts reported dollar_figure - - big_number big_number big_number - - - - big_number in maple press received isf checks totaling dollar_figure and had miscellaneous bank debits totaling dollar_figure acacia press received isf checks totaling dollar_figure the following transfers occurred during transfer from mrs ghadiri maple press acacia press total entity receiving transfer maple press press acacia total dollar_figure dollar_figure - - big_number big_number - - big_number big_number dollar_figure big_number big_number big_number for their taxable_year petitioners received but did not report interest_income of dollar_figure during petitioners made the following deposits and reported on their tax_return the following gross_receipts from maple press acacia press and print technology entity_account name maple press acacia press print technology total bank of the west bank of the west wells fargo bank total deposits dollar_figure big_number big_number big_number gross_receipts reported dollar_figure - - - - big_number in maple press received isf checks totaling dollar_figure acacia press received isf checks totaling dollar_figure the following transfers occurred during transfer from entity receiving transfer maple press print technology acacia press total dollar_figure - - dollar_figure mrs ghadiri maple press print technology big_number big_number big_number big_number total dollar_figure - - dollar_figure big_number - - big_number big_number big_number for their taxable_year petitioners received but did not report interest_income of dollar_figure respondent used a bank_deposits analysis to reconstruct petitioners' income for and respondent determined that petitioners' print shops' checking accounts had total deposits of dollar_figure dollar_figure and dollar_figure for and respectively the notice did not specifically mention maple press even though the deficiencies determined in the notice_of_deficiency for and took into account only gross_receipts from maple press following discussions with petitioners respondent adjusted petitioners' deficiencies to include in their gross_income gross_receipts from acacia press and print technology although respondent included the gross_receipts from additional stores in making her revisions the deficiencies for and are lower as a result of respondent's adjustments than originally determined because respondent gave petitioners credit for additional inter-account transfers and ordinary and necessary business_expenses mr ghadiri received a bachelor's degree in electrical engineering at the university of california at berkeley a master's degree in electrical engineering at san jose state university and a doctoral degree in electrical engineering from the university of california at berkeley and san jose state university mrs ghadiri received a bachelor's degree in german at san jose state university and a master's degree in math and german at san jose state university mr ghadiri testified that he received approximately dollar_figure in loans from acquaintances during the years in question during the trial mr ghadiri's acquaintances stated that they had lent him money each acquaintance that testified claimed to have canceled checks regarding the loan but failed to bring the checks to trial petitioners filed their joint and federal_income_tax returns on date on date petitioners and respondent executed a form 872-a special consent to extend the time to assess tax extending the period of limitation on assessment for petitioners' taxable_year only on date petitioners forwarded to respondent a form 872-t notice of termination of special consent to extend the time to assess tax with respect to petitioners' taxable_year respondent received the form 872-t on date the subject notice_of_deficiency was mailed to petitioners on date more than days after respondent received form 872-t a bank_deposits analysis opinion respondent asserts that the deposits into the maple press acacia press and print technology bank accounts constituted unreported income to petitioners in the amounts of dollar_figure dollar_figure and dollar_figure for their and taxable years respectively petitioners argue that a majority of the deposits were interaccount transfers or loans rather than income we find that the evidence supports respondent sec_61 defines gross_income as all income from whatever source derived sec_61 this definition includes all accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 30_f3d_1077 9th cir when a taxpayer keeps no books_or_records for his or her business the commissioner generally may recompute his or her income under any method that the commissioner determines clearly reflects income sec_446 360_us_446 586_f2d_747 9th cir affg respondent asserted in her opening brief that petitioners failed to report gross_receipts totaling dollar_figure for but respondent made a mathematical error in that computation this dollar_figure discrepancy does not affect our holding petitioners argue that respondent has the burden_of_proof with respect to any income earned by acacia press for and because acacia press was not specifically mentioned in the notice_of_deficiency and is a new_matter we are persuaded that the gross_receipts in question must be included in petitioners' income for and regardless of which party has the burden_of_proof 64_tc_1091 43_tc_824 the commissioner may use any method that is reasonable in light of the facts and circumstances of the particular case 54_tc_1530 when the taxpayer's records are incomplete the commissioner may look to the bank_deposits method as evidence of income 70_tc_1057 64_tc_651 affd 566_f2d_2 6th cir the propriety of this method is well established 94_tc_654 nicholas v commissioner supra pincite see also estate of mason v commissioner supra pincite 54_tc_1121 in this case respondent used the bank_deposits method to reconstruct petitioners' income respondent determined that petitioners received and failed to report gross_income totaling dollar_figure during their taxable_year she determined this amount by deducting dollar_figure in gross_receipts reported dollar_figure in isf checks dollar_figure miscellaneous bank debits and dollar_figure in interaccount transfers from the dollar_figure in total bank_deposits during respondent further determined that petitioners received and failed to report gross_income totaling dollar_figure during their taxable_year she determined this amount by deducting dollar_figure in gross_receipts reported dollar_figure in isf checks dollar_figure in miscellaneous bank debits and dollar_figure in interaccount transfers from the sum of the dollar_figure in total bank_deposits and dollar_figure in unreported interest during respondent further determined that petitioners received and failed to report gross_income totaling dollar_figure during their taxable_year she determined this amount by deducting dollar_figure in gross_receipts reported dollar_figure in isf checks and dollar_figure in interaccount transfers from the sum of the dollar_figure in total bank_deposits and dollar_figure in unreported interest during their taxable_year mr ghadiri claimed that he received approximately dollar_figure in loans during the years in question however his allegation was unsupported by documentary_evidence and we found this uncorroborated testimony unpersuasive mr ghadiri testified that acquaintances made loans to him during the years in question although mr ghadiri's acquaintances testified at trial as to their loans to him they produced no evidence of any indebtedness we found this testimony unpersuasive we note for example that each acquaintance claimed to have canceled checks regarding the loan but failed to bring the checks to trial mr ghadiri testified that he made no interest payments on any of the alleged loans mr ghadiri kept no record of any money that was lent to him moreover mr ghadiri testified that all payments that maple press and acacia press received were deposited in their respective bank accounts mr ghadiri admitted that he is unsure of the exact dates when loans were made and how much of the loan proceeds he deposited in his personal and business bank accounts we find no probative evidence that any of the deposits were loans we are persuaded that the record supports respondent's computation of petitioners' income for each of the years involved based on the bank_deposits b period of limitation respondent admits that the 3-year period of sec_6501 has expired with respect to assessing tax for petitioners' taxable_year respondent argues however that the 6-year period of limitation of sec_6501 applies because petitioners' tax_return omitted more than percent of their gross_income for that year petitioners argue that respondent has failed to show that they underreported their income by more than percent because respondent's bank_deposits analysis does not meet her burden_of_proof we agree with respondent generally the period of limitation for assessment of tax i sec_3 years from the date a taxpayer's return is filed sec_6501 if however a taxpayer omits_from_gross_income an amount in excess of percent of the gross_income reported on his or her tax_return the statutory period for assessment is extended to years sec_6501 for the 6-year period to apply respondent must prove by a preponderance_of_the_evidence that petitioners omitted from gross_income an amount in excess of percent of the amount of gross_income reported on their federal_income_tax return and the omitted income was properly includable in gross_income see 82_tc_546 affd 774_f2d_644 4th cir 38_tc_84 affd 318_f2d_786 10th cir cruz v commissioner tcmemo_1990_594 hittleman v commissioner tcmemo_1990_325 affd without published opinion 945_f2d_409 9th cir respondent must introduce affirmative evidence to meet this burden_of_proof the court has stated that the existence of bank_deposits although not explained or accounted for in a satisfactory manner does not of itself show that the sums deposited were or were not income 29_tc_601 however if bank_deposits are connected to a likely source_of_income the court may find that they are income 348_us_121 gong yok tsun chin v commissioner tcmemo_1994_54 as stated above respondent has determined petitioners' unreported income for their taxable_year by using the bank_deposits method the size and frequency of the cash deposits indicate a regular source of cash consistent with the operation of a cash-intensive business such as print shops mr ghadiri testified that he deposited all of his proceeds from the print shops into the bank accounts however he admitted that he failed to report any income from the operation of acacia press and print technology for petitioners reported no gross_receipts for other than dollar_figure from maple press during the year however they made deposits of dollar_figure dollar_figure and dollar_figure into the bank accounts of maple press acacia press and print technology respectively and they failed to report interest_income of dollar_figure petitioners omitted items which constituted more than percent of their gross_income on their federal_income_tax return and which should have been included in income after deducting dollar_figure in gross_receipts reported dollar_figure in isf checks and dollar_figure in interaccount transfers petitioners' unreported gross_receipts of dollar_figure represented more than a 25-percent omission as determined above respondent's bank_deposits analysis proves that these unreported gross_receipts are properly includable in gross_income we find that respondent has proved a likely source_of_income namely the print shop business and that petitioners' claim of a nontaxable source in the form of loans is not creditable we hold that respondent is not barred from assessing tax and additions to tax against petitioners for their taxable_year in so holding we note that kavoosi v commissioner tcmemo_1986_190 a case relied upon heavily by petitioners to support a contrary holding is distinguishable on its facts c additions to tax under sec_6651 respondent determined additions to petitioners' and income_tax under sec_6651 asserting that petitioners failed to timely file federal_income_tax returns for those years petitioners filed all of these returns in thus in order to avoid this addition_to_tax petitioners must prove that their failure_to_file timely was due to reasonable_cause and not due to willful neglect sec_6651 rule a 469_us_241 970_f2d_412 7th cir affg tcmemo_1990_219 823_f2d_1310 9th cir affg 83_tc_381 81_tc_8 affd without published opinion sub nom knoll v commissioner 735_f2d_1370 9th cir a failure_to_file a timely federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and nevertheless was unable to file the return within the prescribed time sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure_to_file or reckless indifference united_states v boyle supra pincite petitioners claim that they are not liable for the addition_to_tax under sec_6651 because their accountant advised them that they had no obligation to file returns for or we find it implausible that petitioners' accountant would advise petitioners that they did not have an obligation to file a tax_return when their stores earned hundreds of thousands of dollars a year even if their accountant did make such a statement it would not have been reasonable for petitioners to rely in good_faith upon such an erroneous suggestion although a taxpayer may have reasonable_cause when relying on an accountant concerning questions of law the failure to make a timely filing of a tax_return is not excused by the taxpayer's reliance on an agent and such reliance is not 'reasonable cause' for a late filing under sec_6651 id pincite brennan j concurring see also church of scientology v commissioner supra pincite accordingly we find that petitioners did not have reasonable_cause for their failure_to_file timely tax returns and that they are liable for these additions to tax under sec_6651 d additions to tax under sec_6653 and b respondent further determined that petitioners' underpayment of their and tax is attributable to negligence for and sec_6653 imposes an addition_to_tax equal to percent of the underpayment if any part of the underpayment is attributable to negligence and sec_6653 imposes an addition_to_tax equal to percent of the interest payable on the portion of the underpayment attributable to negligence for sec_6653 imposes an addition_to_tax equal to percent of the portion of the underpayment that is attributable to negligence negligence includes a lack of due care or a failure to do what a reasonable and ordinarily prudent person would do under the circumstances 731_f2d_1417 9th cir affg 79_tc_714 85_tc_934 failure_to_file a timely federal_income_tax return is evidence of negligence 92_tc_342 affd 898_f2d_50 5th cir petitioner bears the burden of proving that respondent's determination of negligence is erroneous rule a 58_tc_757 petitioners allege that they were not negligent because they were born outside the united_states have never taken any business courses as part of their education and relied on their tax preparer we are not persuaded that any of these allegations disproves respondent's determination with respect to these additions to tax the foreign birthplace of a taxpayer is not sufficient to constitute reasonable_cause see jamieson v commissioner tcmemo_1995_550 although petitioners did not take any business courses their business experience should have alerted them to the requirement of filing a federal_income_tax return mr ghadiri operated three print shops during the years in question in fact he expanded his business from two to three print shops during mr ghadiri received a doctoral degree in electrical engineering and mrs ghadiri received a master's degree in both german and math although an accountant signed petitioners' tax returns for the years in issue as the preparer the record does not show that petitioners relied on their accountant's advice in failing to file their returns timely and failing to report large amounts of gross_income petitioners' tax preparer never testified as to his tax_advice and petitioners offered no evidence other than mr ghadiri's testimony concerning his tax_advice we find mr ghadiri's testimony to be unpersuasive on this issue for the reasons stated above we conclude that the entire underpayment_of_tax for each year is due to negligence accordingly we sustain respondent's determination on this issue we have considered all arguments made by petitioners for contrary holdings and to the extent not discussed above find them to be without merit to reflect the foregoing decision will be entered under rule
